Citation Nr: 0932175	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to January 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and February 2004 rating decisions of 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Chicago, Illinois, and Houston, Texas, which denied service 
connection for a neck disability (claimed as a neck injury).  

During the pendency of this appeal, the Veteran relocated to 
Mississippi and switched his representation from AMVETS to 
The American Legion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim.

The Veteran contends that his current neck problems arose in 
October 1994 when he was involved in an in-service motor 
vehicle accident in which he injured his neck and back.  The 
Veteran's account is corroborated by his service medical 
records, which show that he was hospitalized in late October 
and early November 1994 for injuries sustained in a motor 
vehicle accident in which he "bumped the back of his head 
and blacked out."  While his service medical records 
indicate that the Veteran was treated for memory problems, 
shortness of breath, and lower back pain, those records do 
not show specific complaints or clinical findings related to 
the neck.  A November 1994 CT scan was negative for 
hemorrhages, fractures, or neurological abnormalities.  
Subsequent service medical records reflect occasional 
treatment for memory problems and lower back pain, which the 
Veteran attributed to the October 1994 motor vehicle 
accident.  Those records also show that in March 1996, he 
informed service medical providers that he was receiving 
"off-and-on" treatment from a civilian chiropractor "with 
good results."  His service medical records are otherwise 
negative for any complaints, diagnoses, or treatment related 
to the Veteran's motor vehicle accident injuries.  Nor do 
those records contain other evidence of neck problems.
Post-service records reflect that the Veteran was scheduled 
for a VA examination to address his neck problems in February 
2003, but did not report for that examination.  VA 
correspondence dated in April 2003 indicates that, while RO 
personnel left messages on the Veteran's answering machine 
asking him whether he would like to reschedule his 
examination, no contact with the Veteran was established.  
However, following the denial of his claim in June 2003, the 
Veteran submitted a written statement indicating that he had 
not received prior notice of the February 2003 examination or 
of any requests to reschedule.  He then submitted an 
additional written statement indicating that he had moved and 
requesting a new examination to address his neck disability 
claim at the VA Medical Center closest to his new residence.

VA medical records indicate that, from May to November 2005, 
the Veteran was treated for complaints of neck and lower back 
pain and tenderness, which were exacerbated by sitting, 
standing, bending, and lying down.  On range of motion 
testing in August 2005, the Veteran displayed cervical spine 
flexion that fell within normal limits but was accompanied by 
discomfort in the neck region extending into the left 
trapezoid.  It was noted that the Veteran flexed with his 
"head forward and to right rather than true flexion."  He 
was diagnosed with primary joint dysfunction in the cervical 
region, with no evidence of neurological involvement.  
Thereafter, the Veteran was scheduled for several physical 
therapy sessions with a VA chiropractor.  However, it was 
subsequently noted that he did not report to all the sessions 
because of work commitments.  A VA medical record dated in 
November 2005 indicates that the Veteran was advised to 
return to the chiropractic clinic for follow-up visits on an 
as-needed basis.

The record thereafter shows that in April 2006, the Veteran 
was afforded a VA examination to address his claim for an 
increased rating for a low back disability (degenerative 
joint disease of the lumbar spine), for which he has been 
service connected and assigned a 10 percent rating since 
March 2001.  During that examination, the Veteran reported 
that his current low back problems had their onset in the in-
service motor vehicle accident in which he sustained a 
concussion and back and neck injuries.  The Veteran added 
that, following the accident, he was treated regularly "for 
about a year" by a civilian chiropractor.  Significantly, 
while the Veteran's account of an in-service neck injury was 
included in the April 2006 VA examination report, that 
examination did not contain any clinical findings with 
respect to his neck.  Nor did the VA examiner render an 
opinion regarding the etiology of any current neck problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the Veteran has not yet been afforded a VA 
examination to address whether he currently has a neck 
disability that is etiologically related to the October 1994 
motor vehicle accident or any other aspect of his active 
service.  Although he was afforded a VA examination in April 
2006, that examination focused on his service-connected low 
back disability and not on the neck disability for which he 
now claims service connection.  The Board acknowledges that 
the Veteran told the April 2006 VA examiner that he injured 
his neck at the time of the October 1994 accident, and that 
assertion was included in the examiner's report.  However, 
such evidence, which is simply information recorded by a 
medical examiner unenhanced by additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  Howell 
v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 
8 Vet. App. 406 (1995).  Additionally, the April 2006 VA 
examiner did not indicate that he had reviewed pertinent 
clinical records in the Veteran's claims folder.  The Board 
therefore finds that the April 2006 VA examination, standing 
alone, is too speculative to warrant a grant of service 
connection for a neck disability.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  To ensure a thorough examination and 
evaluation, the Veteran's current complaints of neck problems 
must be viewed in relation to their history.  38 C.F.R. § 4.1 
(2008).

The Board is aware that the Veteran was previously scheduled 
for a VA examination for which he declined to appear.  
However, in light of the Veteran's statement that he did not 
receive notification of that prior examination, and because 
he has demonstrated a willingness to report for a subsequent 
examination, the Board finds that a remand for an additional 
VA examination and etiological opinion is warranted to fairly 
decide the merits of his service connection claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Additionally, the Veteran, in written statements and reports 
to VA medical providers, has indicated that his neck problems 
arose from the same in-service motor vehicle accident that 
caused his service-connected low back disability.  The Board 
is required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part 
of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Due to 
the similarity of facts surrounding the alleged onset of the 
Veteran's service-connected low back disability and the neck 
problems for which he seeks service connection, the Board 
finds that, based on the record, VA must consider whether 
service connection for those neck problems is warranted as 
secondary to his service-connected low back disability.  
Accordingly, the Board finds that, on remand, a VA examiner 
should provide an opinion as to whether or not any current 
neck disability was caused or aggravated by the service-
connected low back disability, or is otherwise related to 
service.

Additionally, it appears that VA medical records are 
outstanding.  The Veteran was treated periodically for neck 
and back problems at a VA chiropractic clinic from August to 
November 2005, and a VA medical record dated in November 2005 
indicates that he was told to return for follow-up treatment 
on an as-needed basis.  However, no VA medical records dated 
since November 2005, when the VA medical provider made that 
recommendation, have been associated with the claims folder.  
Because it therefore appears there may be outstanding VA 
medical records dated after November 2005 that may contain 
information pertinent to the Veteran's claim for service 
connection for a neck disability, those records are relevant 
and should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Private medical records also appear to be outstanding.  The 
Veteran told in-service and post-service medical providers 
that he received treatment from a civilian chiropractor for 
approximately one year after the October 1994 motor vehicle 
accident to which he now attributes his current neck 
disability.  Because the Board is on notice that private 
treatment records may exist that are relevant to the 
Veteran's claim, and because this case is already being 
remanded for additional development, the Board finds that an 
effort to obtain those private medical records should be 
made. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide a completed release form (VA 
Form 21-4142) authorizing VA to request 
copies of any private medical records 
showing chiropractic treatment for the 
injuries incurred in the October 1994 in-
service motor vehicle accident.  The 
Veteran should also be advised that he 
can submit those records himself.  If the 
Veteran provides completed release forms, 
then the identified treatment records 
should be requested.  All attempts to 
secure those records must be documented 
in the claims folder, and the Veteran and 
his representative should be notified of 
any unsuccessful efforts in this regard.  

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Jackson, Mississippi, 
dated from December 2005 to the present.

3.  After obtaining the above records, 
schedule the Veteran for a VA orthopedic 
examination to assess the etiology of any 
current neck disability.  The claims 
folder must be reviewed by the examiner, 
and the examination report must reflect 
that the claims folder was reviewed.  The 
examiner should provide a rationale for 
any opinion expressed and reconcile that 
opinion with all evidence of record, 
including the Veteran's service medical 
records showing in-patient and out-
patient treatment for injuries following 
an October 1994 motor vehicle accident, 
his post-service medical records 
reflecting treatment for neck problems 
and a diagnosis of primary joint 
dysfunction in the cervical region, and 
the April 2006 VA examination report in 
which the Veteran reported that his neck 
was one of the body parts injured in the 
in-service motor vehicle accident.  The 
examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment 
on Veteran's report of in-service injury 
and instead relied on absence of evidence 
in service medical records to provide 
negative opinion).  Specifically, the VA 
examiner should address the following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current neck disability that is 
causally or etiologically related to 
the October 1994 motor vehicle 
accident or any other incident 
during his period of active service.

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current neck disability that was 
either caused by or aggravated 
beyond its natural progression by 
his service-connected low back 
disability (degenerative joint 
disease of the lumbar spine).

4.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

